DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This communication is considered fully responsive to the amendment filed on 07/29/2022.
Claims 1-3, 5-8, 10-11, 14-22 and 25-27 have been amended.
Claims 28-35 have been added.

Response to Arguments

Applicant’s arguments with respect to independent claims filed on 07/29/2022 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been discussed in the instant office action, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, 26-28, 30, 32 and 34, said claims have been amended with new limitations of “a first configuration … and a second configuration to be used for compressing  …”, and “transmitting a codeword to the network entity … a compression of the one or more first measurement in accordance with the first configuration or the one or more second measurement in accordance with the second configuration.”. The applicant’s remarks do not specify any support of the newly added limitations from the written description filed on 12/09/2020. Also, the examiner has not been able to identify similar descriptions for the newly added features throughout the specification. Appropriate clarifications are required.
Claims 2-10, 12-25, 29, 31, 33 and 35 depend from one of the independent claims, thus carry the same issues as described above, and therefore are rejected on the same grounds discussed above.

Tentative Indication of Allowable Subject Matter
Claim 1, 11, 26-28, 30, 32 and 34 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411